DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding rejections under 112(b), applicant amendment have overcome the previous rejection. 
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. Regarding the rejection of Claims 1-20 under U.S.C. § 101, the amendment “with at least one leak, a performed workover, and termination of the at least one leak” is drawn to the well which only loosely linked to the method “receiving, by a computer system, data obtained from a plurality of hydrocarbon wells” since the computer is just gather data that has already been collected.  Further, the amendments drawn to labeling do not link the method to a practical application and arguably, further add a mental process by labeling the data.  This is all still an insignificant data gathering step, but now a mental organization has been added to it. See MPEP § 2106.04(a)(2)(III)(a-c). It is for these reasons the examiner maintains their rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method comprising receiving, by a computer system, data obtained from a plurality of hydrocarbon wells with at least one leak, a performed workover, and termination of the at least one leak, the data comprising: a first set of downhole temperature logs, wherein the first set of downhole temperature logs are labeled as being recorded before detection of one or more wellbore leaks in the plurality of hydrocarbon wells; and a second set of downhole temperature logs, wherein the second set of downhole temperature logs are labeled as being recorded after detection of the one or more wellbore leaks; extracting, by the computer system, a plurality of features from the data to generate an N- dimensional feature space; performing, by the computer system, dimensionality reduction on the N-dimensional feature space to generate an M-dimensional feature space, wherein M is less than N; and generating, by the computer system, one or more machine learning models trained to determine the one or more wellbore leaks in the plurality of hydrocarbon wells based on the M-dimensional feature space. The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.

Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “performing, by the computer system, dimensionality reduction on the N-dimensional feature space to generate an M-dimensional feature space, wherein M is less than N; and generating, by the computer system, one or more machine learning models trained to determine the one or more wellbore leaks in the plurality of hydrocarbon wells based on the M-dimensional feature space” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “receiving, by a computer system, data obtained from a plurality of hydrocarbon wells, the data comprising: a first plurality of downhole temperature logs recorded before detection of one or more wellbore leaks in the plurality of hydrocarbon wells; and a mental process grouping. 
Similar limitations comprise the abstract ideas of Claims 8 and 15.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a computer system
In Claim 8: A non-transitory computer-readable storage medium, computer processors
In Claim 15: a computer system, a non-transitory computer-readable storage medium, computer processors
The additional element in the preamble of “receiving, by a computer system, data obtained from a plurality of hydrocarbon wells” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  A computer system represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  A non-transitory computer-readable storage medium and computer 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7, 9-14, and 16-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Examiner’s Note
Claims 1, 8, and 15 would be allowable if written to overcome the 101 rejection set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, Cerrahoglu teaches a method comprising: receiving, by a computer system (Fig. 6 (680); [00104]), data obtained from a plurality of hydrocarbon wells, the data comprising: a first plurality of downhole temperature logs recorded before detection of one or more wellbore leaks in the plurality of hydrocarbon wells 

Cerrahoglu failed to specifically teach a plurality of hydrocarbon wells. However, in a related field, Alkhalaf teaches a plurality of hydrocarbon well (Conclusion, page 8). Alkhalaf further teaches the generation of dimensional feature space (N dimensional feature space (fig. 1: 3 dimensional) and reduction on the N dimensional feature space to generate an M dimensional feature space, where M is less than N (fig. 2, sampling out) and the generation of one or more machine learning models (pg. 4, para 2 through pg. 5, para 4). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cerrahoglu to incorporate the teachings of Alkhalaf by including: plurality of hydrocarbon wells and 
	The combination of Cerrahoglu and Alkhalaf fail to specifically teach wherein the first set of downhole temperature logs are labeled as being recorded before detection of one or more wellbore leaks in the plurality of hydrocarbon wells; and a second set of downhole temperature logs, wherein the second set of downhole temperature logs are labeled as being recorded after detection of the one or more wellbore leaks. It for these reasons, that Claim 1 and it dependent claims are allowed.
	Similar reasoning’s are applied to independent claims 8 and 15. It is for this reason that these independent claims and their dependent claims are allowed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J SINGLETARY/Examiner, Art Unit 2863   
                                                                                                                                                                                                     
/NATALIE HULS/Primary Examiner, Art Unit 2863